internal_revenue_service number info release date uil apr dear this letter responds to your inquiry dated date directed to mr floyd williams national director of legislative affairs internal_revenue_service irs on behalf of your constituent is concerned that his company is being treated unfairly by the irs the irs concluded that the chassis his company sells do not qualify for the nonhighway vehicle exception to the percent excise_tax imposed on the first_retail_sale of chassis by sec_4051 of the internal_revenue_code states that his competitors who sell similar chassis have received favorable private letter rulings regarding this exception as explained to your constituent the irs is reconsidering the definition of highway vehicle this reconsideration is part of a guidance project entitled guidance under sec_4051 regarding the definition of highway vehicle in regulation sec_145 and a -1 this guidance project is the first item listed under excise_taxes in the priority guidance plan issued by the department of the treasury and the irs on date this reconsideration may affect the exception from tax for nonhighway vehicles under sec_48_4061_a_-1 of the temporary excise_tax regulations under the highway revenue act of pub l the irs is also reconsidering the private letter rulings issued under sec_48_4061_a_-1 although the irs is currently working on these matters we are unable to provide you with a date by which the irs will finalize the definition of highway vehicle i hope this information is helpful to you in responding to your constituent if you have any questions please contact sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch
